Citation Nr: 1039373	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-38 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to burial benefits for a service-connected death.

3.  Entitlement to service connection for hypertension, for 
accrued benefits purposes.

4.  Entitlement to service connection for a bilateral leg 
disability, for accrued benefits purposes.

5.  Entitlement to service connection for an esophageal hiatal 
hernia (claimed as a stomach condition), for accrued benefits 
purposes.

6.  Entitlement to service connection for arthritis of the 
lumbosacral spine, for accrued benefits purposes.

7.  Entitlement to service connection for arthritis of the 
cervical spine, for accrued benefits purposes.

8.  Entitlement to a compensable disability rating for 
pansinusitis, for accrued benefits purposes.

9.  Entitlement to a compensable disability rating for infectious 
hepatitis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1943 to April 1946.  He 
died in January 2008.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which granted, in pertinent part, the appellant's claim of 
entitlement to DIC under 38 U.S.C.A. § 1318.  The RO noted that 
the appellant was entitled to § 1318 benefits because the Veteran 
had been rated totally disabled for at least 10 years prior to 
his death.  The RO also denied the appellant's claims of service 
connection for the cause of the Veteran's death, her increased 
compensable rating claims for pansinusitis and for infectious 
hepatitis, each for accrued benefits purposes, and her service 
connection claims for hypertension, a bilateral leg condition, 
and for an esophageal hiatal hernia (claimed as a stomach 
condition), each for accrued benefits purposes.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

The appellant contends that she is entitled to accrued benefits 
based on 7 separate claims which, in her view, were pending at 
the time of the Veteran's death.  She also contends that she is 
entitled to service connection for the cause of the Veteran's 
death.  She finally contends that she is entitled to additional 
burial benefits because, in her view, the Veteran's death was 
related to active service.

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to which 
that individual was entitled at the time of death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death, and due and unpaid for a period not to exceed 2 
years, based on existing rating decisions or other evidence that 
was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only 
evidence contained in the claims file at the time of the 
Veteran's death, or certain VA and service department records 
considered constructively in the claims file at that time, may be 
considered in adjudicating a claim for accrued benefits.  38 
C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  
Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits 
requires that the application be filed within one year after the 
date of death.  The Veteran died in January 2008.  The appellant 
filed her accrued benefits claims later that same month; thus, 
her claims were timely filed.  Id.  The Board notes that the 
appellant has submitted additional evidence in support of her 
accrued benefits claims since the time of the Veteran's death.  
The Board observes in this regard that adjudication of an accrued 
benefits claim is limited to the evidence physically or 
constructively of record at the time of the Veteran's death.  38 
C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. App. 108 (1999); 
Hayes v. Brown, 4 Vet. App. 353 (1993).  

A review of the claims file shows that, in a March 1992 rating 
decision, the RO denied the Veteran's claims of service 
connection for a lumbosacral spine disability, a cervical spine 
disability, hypertension, a bilateral leg disability, and for a 
stomach condition.  The RO also denied the Veteran's increased 
rating claims for pansinusitis and for infectious hepatitis.  The 
Veteran disagreed with the March 1992 rating decision in June 
1992 with respect to all of these claims.  The RO then issued a 
Statement of the Case (SOC) on all of these claims in May 1993.  
In June 1993 correspondence, the Veteran, through his service 
representative, requested an extension of time to file his 
substantive appeal (VA Form 9).  The RO responded in July 1993 
and extended the time to file a substantive appeal until 
September 18, 1993.  The Veteran's VA Form 9 was date-stamped as 
received by the RO on September 9, 1993; thus, it was timely 
filed.  The Veteran specifically disagreed with the denial of all 
of the claims adjudicated in March 1992.  Unfortunately, it 
appears that the Veteran's appeal was not forwarded to the Board 
between 1993 and his death in 2008.

The Board notes that, in the currently appealed rating decision 
issued in April 2008, the RO did not address all of the 
appellant's accrued benefits claims.  In April 2008, the RO 
denied the appellant's claims of service connection for 
hypertension, a bilateral leg disability, and for esophageal 
hiatal hernia, each for accrued benefits purposes.  The RO also 
denied the appellant's claims for increased ratings for 
pansinusitis and for infectious hepatitis, each for accrued 
benefits purposes.  The RO did not address either the Veteran's 
service connection claim for a cervical spine disability or his 
service connection claim for a lumbosacral spine disability, both 
of which were pending at the time of the Veteran's death.  Thus, 
the Board finds that, on remand, the RO/AMC should adjudicate the 
appellant's claims of service connection for a cervical spine 
disability and for a lumbosacral spine disability, each for 
accrued benefits purposes.

The RO also has not addressed all of the issues that the 
appellant disagreed with following the April 2008 rating 
decision.  In statements on a VA Form 21-4138 dated on May 13, 
2008, and date-stamped as received by the RO on May 16, 2008, the 
appellant referenced the April 2008 rating decision and stated, 
" I disagree with this decision and request to appeal."  She 
did not indicate that her disagreement was limited to the issue 
of entitlement to burial benefits for a service-connected death 
("burial benefits claim").  Similarly, in statements on the 
appellant's VA Form 9 (substantive appeal) dated on November 18, 
2008, and date-stamped as received by the RO on December 8, 2008, 
the appellant contended that the cause of the Veteran's death was 
related to active service.  She also contended that she was 
entitled to service connection for hypertension, for accrued 
benefits purposes.  Finally, the appellant, through her service 
representative, presented argument in a September 2010 Informal 
Hearing Presentation (IHP) that she was entitled to service 
connection for the cause of the Veteran's death and for 
hypertension, for accrued benefits purposes.

Where a claimant files a notice of disagreement and the RO has 
not issued an SOC, the issue must be remanded to the RO for an 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
The Board reasonably construes the appellant's May and December 
2008 statements as expressing disagreement with all of the issues 
adjudicated in the April 2008 rating decision.  To date, however, 
the RO only has issued an SOC and a supplemental SOC on the 
appellant's burial benefits claim.  Thus, on remand, the Board 
finds that the RO/AMC must issue an SOC on the issues of 
entitlement to service connection for the cause of the Veteran's 
death and entitlement to service connection for hypertension, a 
bilateral leg disability, and for an esophageal hiatal hernia, 
each for accrued benefits purposes, and entitlement to 
compensable disability ratings for pansinusitis and for 
infectious hepatitis, each for accrued benefits purposes.

Finally, because adjudication of the appellant's service 
connection claim for the cause of the Veteran's death may affect 
adjudication of the appellant's burial benefits claim, the Board 
finds that these claims are inextricably intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two 
issues are inextricably intertwined when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  Thus, 
adjudication of the appellant's burial benefits claim must be 
deferred.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  
Expedited handling is requested.)

1.  Adjudicate the appellant's claims of 
service connection for a cervical spine 
disability and for a lumbosacral spine 
disability, each for accrued benefits 
purposes.  A copy of any rating decision(s) 
adjudicating these accrued benefits claims 
must be issued to the appellant and her 
service representative and included in the 
claims file.

2.  Issue an SOC(s) to the appellant and her 
service representative on the issues of 
entitlement to service connection for the 
cause of the Veteran's death, entitlement to 
service connection for hypertension, a 
bilateral leg disability, and for an 
esophageal hiatal hernia, each for accrued 
benefits purposes, and entitlement to 
compensable disability ratings for 
pansinusitis and for infectious hepatitis, 
each for accrued benefits purposes.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  These issues should be returned to 
the Board only if the appellant perfects a 
timely appeal.

3.  Then, the RO/AMC should readjudicate the 
appellant's claim of entitlement to burial 
benefits for a service-connected death.  If 
it remains denied, the RO/AMC should issue a 
supplemental statement of the case to the 
appellant and her representative before the 
claims file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

